DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Claim 1, line 4, recites “centred” which is grammatically incorrect and should be changed to --centered--.
Claim 15, line 1, recites “a gearwheel arrangement” which should be changed to --the gearwheel arrangement-- because claim 1, line 1 already discloses a gearwheel arrangement.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
Line 5 of the Abstract recites “centred” which is grammatically incorrect and should be changed to --centered--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the axial side surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan (JP 52-103276 U; see Applicant provided machine translation).
Regarding claim 1, Japan discloses a gearwheel arrangement, comprising:
a shaft (6) extending along a longitudinal axis of rotation (the axial centerline of 6), the shaft comprising an internal axial duct (8) for guiding lubricant,
a gearwheel (1) comprising a base portion (1a) centered on the shaft and a plurality of gear teeth (3) provided around a periphery of the gearwheel, and
wherein the gearwheel arrangement further comprises an internal radial duct (2, 5, 10) for guiding lubricant from the internal axial duct to the gear teeth.
Regarding claim 2, Japan discloses that at least a radially inner portion (10) of the internal radial duct extends through the base portion of the gearwheel (see Figure 3).
Regarding claim 3, Japan discloses that the radially inner portion of the internal radial duct is formed as a bore (10 is a bore as shown in Figure 3) extending through the base portion and into the internal axial duct.
Regarding claim 4, Japan discloses a gearwheel cover (4), wherein the internal radial duct extends at least in part within a space provided between the gearwheel cover and an axial side surface (see Figure 3) of the gearwheel.
Regarding claim 5, Japan discloses that the gearwheel cover comprises a central through-hole (6 extends through a hole located in the center of 4) for receiving the shaft, or for receiving a central part of the base portion of the gearwheel.
Regarding claim 7, Japan discloses that the internal racial duct comprises at least one outlet (the opening between two adjacent teeth where the lubricant exits) provided between adjacent gear teeth of the plurality of gear teeth.
Regarding claim 8, Japan discloses that the internal radial duct comprises a radially outer portion (5) formed as at least one bore (5 is a bore) extending from the at least one outlet and into the space provided between the gearwheel cover and the axial side surface of the gearwheel.
Regarding claim 9, Japan discloses that the at least one outlet is configured for discharging the lubricant provided via the internal radial duct in a direction of extension (the teeth extend outwards from an outer surface of element 1 thus the direction of extension is outwards in the radial direction) of the gear teeth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Japan (JP 52-103276 U; see Applicant provided machine translation) in view of Yao (CN 104088985 A; see provided machine translation).
Regarding claim 6, Japan discloses all of the claim limitations, see above, but does not explicitly disclose that a sealing is provided between the gearwheel cover and the shaft, and/or between the gearwheel cover and the base portion of the gearwheel.
Yao teaches a sealing (2) that is provided between a gearwheel cover (3) and a base portion (the portion of 1 that 2 faces) of a gearwheel (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gearwheel arrangement of Japan to have a sealing located between the gearwheel cover and the base portion of the gearwheel, as taught by Yao, for the purpose of preventing lubricant from exiting the gearwheel in an unintended area.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Japan (JP 52-103276 U; see Applicant provided machine translation) in view of Yasuda et al. (US 2009/0165588 A1).
Regarding claim 10, Japan discloses that the gearwheel **[is configured for rotation in a direction of rotation about the longitudinal axis, and wherein the at least one outlet is arranged so that, during rotation of the gearwheel in the direction of rotation, the lubricant is forced to flow along the gear teeth]**.
Japan does not disclose that the plurality of gear teeth (the teeth of 20) are helical gear teeth (see Figure 2).
Yasuda et al. teaches a plurality of gear teeth that are helical gear teeth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of gear teeth of Japan to be helical gear teeth, as taught by Yasuda et al., for the purpose of providing gear teeth that can handle more load than spur gears because helical gear teeth are diagonally positioned and therefore effectively larger.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta (JP 60-168920 A; see provided machine translation) in view of Japan (JP 52-103276 U; see Applicant provided machine translation).
Regarding claim 11, Sakuta discloses a gear assembly comprising:
a gearwheel (4) of a gearwheel arrangement constituting a first gearwheel (4) of the gear assembly,
the first gearwheel comprising a first meshing portion (4a) comprising the gear teeth of the first gearwheel,
a second gearwheel (3) comprising a second meshing portion (3a) configured for meshing engagement with the first gearwheel, and
wherein the second meshing portion extends past the first meshing portion in an axial direction (to the left and right in Figure 3) of the first gearwheel.
Sakuta does not disclose the gearwheel arrangement according to claim 1.
Japan teaches the gearwheel arrangement according to claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gearwheel arrangement of Sakuta to be the gearwheel arrangement according to claim 1, as taught by Japan, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus negating the external supply pipe of Sakuta thus forming a more compact lubricating structure.
Regarding claim 12, Sakuta discloses that the second meshing portion is wider than the first meshing portion as measured in the axial direction (see Figure 3).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tokozakura et al. (US 9,371,888 B2) in view of Japan (JP 52-103276 U; see Applicant provided machine translation).
Regarding claim 13, Tokozakura et al. discloses a transmission (1) for a vehicle (Column 4 / Line 66).
Tokozakura et al. does not disclose the gearwheel arrangement according to claim 1.
Japan teaches the gearwheel arrangement according to claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Tokozakura et al. to be the gearwheel arrangement according to claim 1, as taught by Japan, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus forming a compact lubricating structure.
Regarding claim 14, Tokozakura et al. in view of Japan discloses a powertrain (the engine and transmission disclosed by Tokozakura et al.) of a vehicle, comprising the transmission according to claim 13.
Regarding claim 15, Tokozakura et al. discloses a vehicle (Column 4 / Line 66).
Tokozakura et al. does not disclose the gearwheel arrangement according to claim 1.
Japan teaches the gearwheel arrangement according to claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Tokozakura et al. to be the gearwheel arrangement according to claim 1, as taught by Japan, for the purpose of providing a gear lubricant structure that allows lubricant to flow to the teeth via centrifugal force from an oil reservoir formed in the gearwheel itself thus forming a compact lubricating structure.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Persson (US 2022/0099170 A1) discloses a gearwheel arrangement that is comprised of a shaft having an internal axial duct, a gearwheel mounted to the shaft, and an angled bore passing through the shaft and continuing through a base portion of the gearwheel.
Joachim (DE 102014210689 A1) discloses a gear arrangement that is comprised of a shaft, a gearwheel mounted to the shaft, and a plurality of covers attached to the gearwheel so that lubricant which passes from an axial duct of the shaft and out of a radial duct of the shaft is directed toward teeth of the gearwheel by the plurality of covers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656